Citation Nr: 0725505	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  99-11 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an effective date earlier than March 29, 1993, 
for service connection for asbestosis.  



REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran had active service from August 1951 to August 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that implemented an April 1999 Board 
decision granting service connection for asbestosis, and 
assigned a 10 percent evaluation effective March 29, 1993.  

The veteran perfected an appeal with respect to the 10 
percent evaluation assigned from March 29, 1993.  An October 
1999 RO decision granted a 100 percent evaluation for the 
veteran's service-connected asbestosis from March 29, 1993.  
This rendered moot the issue of entitlement to a higher 
evaluation for asbestosis, from March 29, 1993, since the 
highest schedular evaluation, 100 percent, has been assigned.  

A November 2000 Board decision denied the claim for an 
earlier effective date for service connection for asbestosis.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  By order, dated in 
July 2002, the Court vacated and remanded the Board's 
November 2000 decision.  A copy of the Court's order has been 
included in the claims file.  

In July 2004, the Board reviewed the matter and determined 
that the criteria for an effective day prior to March 29, 
1993, for service connection for asbestosis had not been met.  

The veteran again appealed to the Court.  In September 2005, 
parties filed a Joint Motion for Remand.  Later in September 
2005, the Court ordered that the matter be remanded to the 
Board for compliance with the Joint Motion.  The Board now 
proceeds with its review in accordance with the remand.  



FINDINGS OF FACT

1.  A December 1987 RO decision denied service connection for 
asbestosis and the veteran did not file a timely notice of 
disagreement.  

2.  From the December 1987 RO decision until March 29, 1993, 
there were other claims, VA medical records, and 
correspondence from the veteran but nothing which could 
reasonably be construed as a timely notice of disagreement 
with the denial of service connection for asbestosis, or as a 
new claim for service connection for asbestosis.  

3.  The veteran's application to reopen his claim for service 
connection for asbestosis was received on March 29, 1993.  

4.  Service connection for asbestosis was granted effective 
March 29, 1993.  


CONCLUSION OF LAW

The criteria for an effective day prior to March 29, 1993, 
for service connection for asbestosis have not been met.  38 
U.S.C.A. §§5102, 5103, 5103A, 5107, 5110(a) (West 2002); 38 
C.F.R. §§ 3.104 (a), 3.156, 3.157, 3.400(b)(2), (r) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In July 2003, the Board remanded the case specifically for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  In correspondence dated in February 2004, the agency 
of original jurisdiction (AOJ) satisfied its duty to notify 
the veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ notified 
the veteran of information and evidence necessary to 
substantiate the claim for an earlier effective date; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed at that time to submit 
any evidence in his possession that pertained to his claims.  
Although this notice was delivered after the initial 
assignment of an effective date, the AOJ subsequently 
readjudicated the matter based on all the evidence in March 
2004, without taint from prior adjudications.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claims and the late notice did not 
affect the essential fairness of the decision. 

The veteran was not provided the notice as to disability 
ratings and effective dates, required by the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, he was not prejudiced.  He had adequate 
attorney representation.  He had actual knowledge of his 
right to appeal for higher ratings and earlier effective 
dates and, in fact, did so.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available medical and claims records have been associated 
with the claims file.  Neither the veteran nor his attorney 
has indicated that any additional development might support 
his claim or should be undertaken.  Indeed, the Board finds 
that the current appeal presents a question of law, and not a 
dispute as to the facts.  

The Court has acknowledged that there are some claims that 
VCAA cannot apply to because they must be denied as a matter 
of law and there is simply no evidence that could 
substantiate the claim.  See Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Here, this case turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

Discussion

On May 5, 1987, a formal claim was filed by the veteran for 
service connection for asbestosis.  A December 1987 RO 
decision denied service connection for asbestosis and the 
veteran was notified of that decision.  In a letter dated in 
December 1987, the veteran was told that VA could not grant 
his claim for benefits.  In January 1988, the veteran asked 
the RO if the claim for a lung condition had been considered.  
The RO responded in February 1988, with a detailed 
explanation.  The RO conceded that the veteran may have been 
exposed to asbestos in service; however, the current 
examination to include sputum cultures did not show the 
presence of asbestos bodies.  Therefore, service connection 
for asbestos was denied.  The claim was not disallowed for 
the reason that the service-connected disability was not 
compensable in degree.  The veteran did not appeal.  

There is nothing in the record which could be construed as a 
notice of disagreement with the December 1987 RO decision.  
38 C.F.R. § 20.201 (2006).  In February 1998, the veteran 
made a pension claim and there is various correspondence to 
and from the veteran related to that claim.  VA clinical 
records for 1987 and 1988 were obtained and considered for 
the pension claim.  In January 1992, the veteran claimed an 
increased rating for his service-connected leg scar.  
However, there is simply nothing that could be construed as a 
notice of disagreement with the December 1987 RO decision or 
as an earlier claim for lung disease, including asbestosis.  

On March 29, 1993, the RO received an application to reopen 
the veteran's claim for service connection for asbestosis.  
Subsequently, a February 1996 Board decision found that new 
and material evidence had been submitted to reopen the claim 
of service connection for asbestosis, and remanded the matter 
for development.  In April 1999, the Board considered the 
evidence and granted service connection for asbestosis.  

The effective date of an award of disability compensation 
based upon a reopened claim will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. §3.400(r).  The effective date of an award of 
disability compensation is the date following separation from 
service or date entitlement arose if the claim was received 
within one year after separation from service; otherwise, the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§3.400(b)(2).  

Pursuant to the law and regulation on effective dates, the RO 
granted an effective date for service connection of March 29, 
1993, the date when it received the application to reopen the 
claim.  Since there is no evidence of an earlier claim to 
reopen, March 29, 1993, is the earliest date that can be 
assigned.  An earlier effective date may not be assigned and 
the claim for an earlier effective date must be denied.  38 
U.S.C.A. §§5107, 5110; 38 C.F.R. §3.400(b)(2).  

38 C.F.R. § 3.157

The case was returned to the Board for consideration of 
38 C.F.R. § 3.157.  The Board has considered the regulation.  
There is no way that it can be applied to the undisputed 
facts of this case.  The regulation states:  

Report of examination or hospitalization as claim for 
increase or to reopen.  

(a)  General.  Effective date of pension or compensation 
benefits, if otherwise in order, will be the date of receipt 
of a claim or the date when entitlement arose, whichever is 
the later.  A report of examination or hospitalization which 
meets the requirements of this section will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or Department of Veterans 
Affairs issue, if the report relates to a disability which 
may establish entitlement.  Acceptance of a report of 
examination or treatment as a claim for increase or to reopen 
is subject to the requirements of Sec. 3.114 with respect to 
action on Department of Veterans Affairs initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.  

(b)  Claim.  Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  In 
addition, receipt of one of the following will be accepted as 
an informal claim in the case of a retired member of a 
uniformed service whose formal claim for pension or 
compensation has been disallowed because of receipt of 
retirement pay.  The evidence listed will also be accepted as 
an informal claim for pension previously denied for the 
reason the disability was not permanently and totally 
disabling.  

        (1) Report of examination or hospitalization by 
Department of Veterans Affairs or uniformed services.  The 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The date of a 
uniformed service examination which is the basis for granting 
severance pay to a former member of the Armed Forces on the 
temporary disability retired list will be accepted as the 
date of receipt of claim.  The date of admission to a non-VA 
hospital where a veteran was maintained at VA expense will be 
accepted as the date of receipt of a claim, if VA maintenance 
was previously authorized; but if VA maintenance was 
authorized subsequent to admission, the date VA received 
notice of admission will be accepted.  The provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  
        
        (2) Evidence from a private physician or layman. The 
date of receipt of such evidence will be accepted when the 
evidence furnished by or in behalf of the claimant is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  
        
        (3) State and other institutions.  When submitted by or 
on behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination. Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  

In essence, Section 3.157 provides that VA medical records 
may be accepted as an informal claim under certain 
circumstances.  These include where a retired member of a 
uniformed service had a formal claim for pension or 
compensation disallowed because of receipt of retirement pay, 
and where pension was previously denied for the reason the 
disability was not permanently and totally disabling; both 
circumstances that are not applicable here.  Section 3.157 
also provides that once a formal claim for pension or 
compensation has been allowed, receipt of VA medical records 
will be accepted as an informal claim for increased benefits.  
Of significance to this case, Section 3.157 provides that 
once a formal claim for compensation has been disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of VA medical records will be 
accepted as an informal claim to reopen.  

By its clear terms, this regulation does not apply to the 
reopening of every claim.  It clearly states as a threshold 
requirement that it only applies to the reopening of those 
cases where compensation has been disallowed for the reason 
that the service-connected disability is not compensable in 
degree.  Review of the 1987 RO decision shows that the claim 
was denied for other reasons; therefore, the regulation does 
not apply.  

The Joint Motion cited Sears v. Principi, 16 Vet. App. 244 
(2002).  In that case, the veteran successfully reopened a 
claim for PTSD and was granted a 100 percent rating, 
effective the date the claim to reopen was received.  The 
claimant appealed for an earlier effective date.  The Board 
determined that Section 3.157 did not apply because the prior 
disallowance was not a situation in which service connection 
was denied because the condition was not compensable in 
degree.  The Court affirmed the Board's decision denying an 
appeal for an earlier effective date.  This case is on all 
fours with Sears.  The 1987 RO denial was not for the reason 
that the service-connected disability is not compensable in 
degree; therefore, Section 3.157 does not apply.  See also 
MacPhee v. Nicholson, 459 F.3d 1323 (2006).  

It must be remembered that service connection is only granted 
for disabilities.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, it was and is in accordance with the law to deny 
service connection where there are residuals but no 
disability.  Examples might be asymptomatic scars, high 
frequency hearing losses, or healed fractures.  The practice 
of denying service connection because the disability was not 
compensable was more common in the past.  The current 
practice would be to grant service connection for the 
residuals with a noncompensable rating rather than to deny 
service connection.  At any rate, in both instances, the 
underlying VA determination is one as to the extent of the 
disability, not whether it is connected to service.  This 
makes it appropriate to treat those cases where service 
connection has been denied because the disability is not 
compensable in degree the same as increased rating cases when 
it comes to accepting informal claims.  That is what Section 
3.157 does.  For a very narrow group of service connection 
claims, which are similar to increased rating claims, the 
regulation provides the same treatment when accepting VA 
medical records as informal claims.  

It is clearly not the intent of Section 3.157 to consider VA 
medical records as informal claims to reopen in all 
instances.  The veteran's claim does not fall within the 
narrow group of reopened claims that Section 3.157 applies 
to, so that regulation does not form a basis for an earlier 
effective date.  

1987 Amendment

The regulation was amended to clarify the circumstances under 
which medical reports may constitute informal claims for 
benefits.  52 Fed. Reg. 27339, 27340, July 21, 1987.  To 
38 C.F.R. § 3.157(b)(1) was added the following wording:  

The provisions of this paragraph apply only when 
such reports relate to examination or treatment of 
a disability for which service-connection has 
previously been established or when a claim 
specifying the benefit sought is received within 
one year from the date of such examination, 
treatment or hospital admission.  

In this case, service connection was not established before 
the 1987 and 1988 medical records and there is no assertion 
or evidence that a claim specifying the benefit sought is 
received within one year from the date of those records.  
Consequently, at two points the regulation prohibits 
accepting the 1987 and 1988 VA clinical records as an 
informal claim to reopen.  

38 C.F.R. § 3.156(b)

The Board has also been asked to consider 38 C.F.R. 
§ 3.156(b).  We have.  It does not apply.  Specifically, the 
section reads as follows:  

b)  New and material evidence received prior to the 
expiration of the appeal period, or prior to the 
appellate decision if a timely appeal has been 
filed (including evidence received prior to an 
appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans 
Appeals without consideration in that decision in 
accordance with the provisions of Sec. 
20.1304(b)(1) of this chapter), will be considered 
as having been filed in connection with the claim 
which was pending at the beginning of the appeal 
period.  

This regulation deals with considering evidence received 
after the initial adjudication of a claim which has been 
appealed.  It merely authorizes the consideration of 
additional evidence received during an appeal.  It does not 
make the receipt of medical records into the receipt of a 
notice of disagreement or otherwise trigger an appeal.  
38 C.F.R. § 20.201 (2006).  It does not indicate that the 
receipt of additional evidence is an informal claim to 
reopen.  It does not provide a basis for an earlier effective 
date.  

Conclusion

The Board did not previously discuss the provisions of 
38 C.F.R. §§ 3.156(b) and 3.157 because they are not 
applicable to the undisputed facts in this case.  After 
further review, as discussed above, the Board remains 
convinced that those regulations do not apply to this case.  
The Board has reviewed all regulations, including those that 
might be applicable, in light of the facts of this case.  
There is simply nothing in the law or regulations that would 
over-rule or circumvent the provisions of 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2) and (r).  There is nothing 
in the law or regulations which would support an effective 
date earlier than March 29, 1993 in this case.  


ORDER

An effective date prior to March 29, 1993, for service 
connection for asbestosis is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


